Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Pub. No. 2013/0326812 to Jackson in view of U.S. Pub. No. 2013/0000438 to Ouellet.
Claim 1, Jackson discloses a patient support comprising a patient support 210; two supports (203,204 for the patient support wherein each of the supports are configured to be mobile and each comprising a drive, control unit, and chassis (fig.  30)[0070][0071].  Jackson is silent to the drive being autonomous.   Ouellet discloses a drive system and facility that is capable of movements and rotations in a plurality of directions [0009]-[0012].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ the drive system as taught by Ouellet yielding predictable results that provide maneuverability that is capable of instantly changing the motion of the supports of Jackson to any direction.  

Claim 2, Jackson discloses the patient support further comprising a plurality of exchangeable patient support plates (100,100’) comprising at least one imaging plate and including a one-piece positioning surface and at least one operating plate comprising at least two partial plates 12,14  capable of move against one another [0066](fig. 18-24).  Jackson is silent to the imaging plate being made from carbon fiber.  Selecting from a plethora of known imaging materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select carbon fiber yielding predictable results that provide an equivalent and alternative imaging material for the plate of Jackson.  

Claim 3, Jackson discloses the patient support wherein the patient support facility further comprises a first guidance facility 40A, wherein the at least two supports include a second guidance facility 40A’, wherein the first and a respective second guidance facility are configured to engage with one another in order to arrange the at least one patient support plate in a detachable manner on at least one of the at least two supports [0070].
Claim 4, Jackson discloses the patient support wherein each of the at least two supports includes at least one height adjustment facility (3,4), at least one tilting facility 70 for tilting the at least one patient support plate.
Claim 5, Jackson discloses the patient support wherein each support of the at least two supports comprises two height adjustment facilities (3,4) that together implement a tilting facility 70 disposed a transverse direction perpendicular to a longitudinal direction of the at least one patient support plate.
Claims 6-7, Jackson discloses the patient support wherein the height adjustment and tilting facility comprises at least one controllable actuator [0072].

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673